DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 11, 13- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et a. (“Yang”), United States Patent Application Publication No. 2019/0392354, in view of Tengli, United States Patent Application Publication No. 2009/0319533. 

As per claim 1, Yang discloses a computer-implemented method, comprising: 
receiving snapshot data for a node within a data center ([0046] wherein a node in the cluster produces snapshot data (recognized as probe vectors), which is received by a system, wherein probe vectors are time series data related to events that occur on the node); 
determining one or more candidate labels for one or more software applications running on the node, utilizing the snapshot data ([0054] wherein a labels are created for snapshots software applications on the node, wherein the snapshot data (probe vectors) and the associated labels are for applications as described in [0051]); and training a machine learning model, utilizing the snapshot data ([0071] wherein labeled data and un-labeled data is used to train a machine learning model), but does not disclose implementing a validation of the one or more candidate labels to determine one or more validated labels; and training a machine learning model, utilizing the one or more validated labels. However, Tengli teaches implementing a validation of the one or more candidate labels to determine one or more validated labels ([0039] wherein the labels are validated by a human validator); and training a machine learning model, utilizing the one or more validated labels ([0041] wherein the machine learning model, the classifier, is trained using the validated labels). 
Both Yang and Tengli label data. One could apply the validation of the data in Tengli to the snapshot data training labels in Yang to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of labeling software applications based on snapshot data in Yang with the validation of the labels in Tengli in order to have better control over the training method. 

As per claim 2, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further discloses wherein the snapshot data is obtained by running one or more scripts within the node ([0046] wherein the individual DCHs (nodes) locally run a script to obtain snapshot data).  

As per claim 3, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further discloses wherein the snapshot data includes details of one or more actions that are performed within the node identified by one or more scripts running within the node ([0019] wherein the snapshot data (probe vectors) include actions/events that are occurring at the nodes).  

As per claim 4, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further discloses wherein  the snapshot data for the node includes one or more textual strings ([0054] wherein “queue drop” is a textual string associated with the snapshot (probe vector).)

As per claim 5, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further discloses wherein the node includes a physical node or a virtual node ([0037] wherein the nodes can be physical devices or virtual machines).  

As per claim 6, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further discloses wherein determining the one or more candidate labels includes constructing a term dictionary ([0061] wherein labels are associated with events, wherein the events are detected by data, wherein the data that describes an event is recognized as the dictionary since the criteria define the event/label).  

As per claim 11, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1.  Yang further teaches wherein training the machine learning model includes inputting the one or more labels and associated snapshot data as training data into the machine learning model to train the machine learning model to take input snapshot data and output labels of applications running within the node when the snapshot data was obtained within the node ([0071] wherein snapshot data is used with labeled data, wherein the labels are used to train the machine learning engine), but does not teach one or more validated labels. However Tengli teaches one or more validated labels ([0041] wherein the machine learning model, the classifier, is trained using the validated labels). 
Both Yang and Tengli label data. One could apply the validation of the data in Tengli to the snapshot data training labels in Yang to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of labeling software applications based on snapshot data in Yang with the validation of the labels in Tengli in order to have better control over the training method. 

As per claim 13, claim 13 is a product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is a product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is a product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is a product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is a product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is a product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 19 , note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Claim 13 is a product that performs the method of claim 1 and is rejected for the same rationale and reasoning.  Yang further teaches wherein determining the one or more candidate labels includes comparing a term dictionary to the snapshot data ([0061] wherein terms in the snapshots are matched with event criteria wherein the match data is the dictionary).  

As per claim 20, Yang discloses a system, comprising: 
a processor ([0020]); and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic performing the method of claim 1. As such the claim is rejected for the same rationale and reasoning with the combination of Yang and Tengli. 




Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tengli, in further view of IDESES et al. (“Ideses”), United States Patent Application Publication No. 2015/0213365.

As per claim 9, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1, Yang discloses labels for applications running on the node for which the snapshot data was created as noted by claim 1, but does not teach wherein the validation includes confirmation whether the one or more candidate labels correctly identify software applications running on the node for which the snapshot data was created and the validation is performed automatically by a neural network. However, Idses teaches wherein the validation includes confirmation whether the one or more candidate labels correctly identify software applications ([0144] wherein for the label for the software is validated by feedback) and the validation is performed automatically by a neural network ([0105] wherein an optional neural network can be used).   
Both Yang and Idses provide labels for application data. One could use the snapshot data as input as in Yang to label applications and validate those labels in Idses to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of labeling applications using snapshot data of nodes as in Yang with the validating of application labels in Idses in order to reinforce machine learning labels. 

As per claim 12, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1.  Yang further discloses obtaining additional snapshot data for additional nodes within the data center ([0071] wherein new data is provided to the learning model (i.e. additional snapshots for additional nodes)); inputting the snapshot data for the additional nodes within the data center into the trained machine learning model ([0071] wherein that data is input into the training machine learning model); identifying one or more labels for the snapshot data for each node, using the machine learning model ([0071] wherein the model is updated, including means for identifying labels for the nodes), but does not disclose where the one or more labels identify one or more software applications that are currently running within nodes of the data center determining a confidence score for each of the one or more labels; and sending one or more of the labels to be validated in response to determining that the confidence score is below a predetermined threshold value.  However, Tengli teaches determining a confidence score for each of the one or more labels; sending one or more of the labels to be validated in response to determining that the confidence score is below a predetermined threshold value ([0039] wherein candidate labels that are “good” (a certain threshold) are validated), but does not teach where the one or more labels identify one or more software applications that are currently running within nodes of the data center. However, Idses teaches where the one or more labels identify one or more software applications that are currently running within nodes of the data center ([0144] wherein for the label for the software is validated by feedback).   
Both Yang and Tengli label data. One could apply the validation of the data in Tengli to the snapshot data training labels in Yang to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of labeling software applications based on snapshot data in Yang with the validation of the labels in Tengli in order to have better control over the training method. Both Yang and Idses provide labels for application data. One could use the snapshot data as input as in Yang to label applications and validate those labels in Idses to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of labeling applications using snapshot data of nodes as in Yang with the validating of application labels in Idses in order to reinforce machine learning labels. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tengli, in further view of Greenwood et al. (“Greenwood”), United States Patent Application Publication No. 2015/0324434. 
As per claim 10, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1, but does not disclose wherein the machine learning model includes one or more neural networks. However, Greenwood teaches wherein the machine learning model includes one or more neural networks ([0025]). 
Both Yang and Greenwood use machine learning. One could apply the neural networks in Greenwood as the machine learning in Yang to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using machine learning to label software on a node in Yang with the machine learning including neural networks in Greenwood in order to use a autonomous method of computer learning. 






Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tengli in further view of Nakayama, EP 2180422.

As per claim 7, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1. Yang further discloses snapshot data containing application information but does not neither Yang nor Tengli teach wherein constructing a term dictionary that includes names of applications that are able to be run within the node, performing a similarity check between the term dictionary and strings within the snapshot data, and identifying as candidate labels terms within the term dictionary that have a determined similarity value to one or more strings within the snapshot data that exceeds a predetermined threshold. However, Nakayama teaches constructing a term dictionary that includes names of applications that are able to be run within the node ([0027] wherein the term dictionary (application control file in the prior art) is a dictionary of application names that can run on the terminal and [0029] wherein an administrator constructs the term dictionary), performing a similarity check between the term dictionary and strings within the data ([0045] wherein the dictionary of application names is compared to strings from data regarding the write), and identifying as candidate labels terms within the term dictionary that have a determined similarity value to one or more strings within the data that exceeds a predetermined threshold ([0045] wherein a “match” is described, which is a predetermined threshold of similarity). 
While Nakayama compares writes to the term dictionary, one could apply the term dictionary in Nakayama to the snapshots in Tengli to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, one dictionary (list of items to compare) can be replaced with another dictionary and the results would be predictable since a computer would treat both the same way, as any other type of data, and would not change the way it operated. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tengli in further view Campbell et al. (“Campbell”), United States Patent No. 2010/0205421.

As per claim 8, note the rejection of claim 1 where Yang and Tengli are combined. The combination teaches the computer-implemented method of Claim 1, but neither teaches wherein the snapshot data for the node includes: names of data and folders accessed by one or more applications within the node, names of one or more executables run within the node, and an operating system running within the node. However, Campbell teaches wherein the snapshot data for the node includes: names of data and folders accessed by one or more applications within the node ([0025] wherein files and folders are described, including application and [0038] wherein application folders are specifically described), names of one or more executables run within the node, and an operating system running within the node ([0049] wherein applications and operating systems are also included in the snapshots). 
Both Yang and Campbell describe taking a snapshot of a system at a certain time. One could include the elements of Campbell in the snapshots in Yang to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of labeling based on a snapshot in Yang with the snapshots including files, folders, applications and an operating system in Campbell in order to better be able to analyze the entire computer system without being limited to files that are not currently being used. 
	
Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. 
Applicant states in REMARKS that: 
“labelling a received vector to name an identified condition, as in Yang, fails to teach "determining one or more candidate labels for one or more software applications running on the node, utilizing the snapshot data" (emphasis added), as claimed by applicant.”

Yang teaches this by labeling probe vectors, which is a snapshot of a system at a time relating to an event or any condition of interest ([0054]). Those snapshots include applications. Therefore, the label for the event, includes a label for the application, as it can relate to an application, based on the snapshot. The event label can then be identified as an application label.  Therefore, Claim 1 recites “determining one or more candidate labels for one or more software applications running on the node, utilizing the snapshot data” (Emphasis added by Examiner). Applicant cites [0051] wherein a label corresponds to physical hardware. However, [0051] continues and states “DCH instances 200a-200f include software applications.” Therefore, the snapshot contains application information and labels that information. The label may label that application information.  For instance, [0062] of Yang recites: 
“The Label A 1103 may include additional physical hardware identifying information such as an indication of the port of node 200a where the queue drop occurred and/or machine name, port (though this information already may be included as data within the port vector), applications running on that machine, protocols running on that machine, etc.” (Emphasis added). 

Therefore, the candidate labels include labels describing applications. Applicant is encouraged to clarify the meaning of label, and include the connection between the label and the snapshot to better clarify the claim language and to overcome the current rejection. There is nothing prohibiting the current rejection since a snapshot of a node is used to label an instance including an application running on a node. Applicant is encouraged to add limitations from [0069] of the specification of the Instant Application such as comparing string similarity between the snapshot and the dictionary of possible applications. Similar limitation are described in claim 7. Including limitations that describe how the application is distinct from the Nakayama reference used in the rejection of claim 7 would further prosecution. Such examples of how the Instant Application is distinct can be found in [0097] of the specification of the Instant Application where a process log is used to determine the strings used to compare. 
	Applicant goes on to state that: 
“Yang only generally teaches the labelling of a vector to identify an occurrence of an event, which does not teach "determining one or more candidate labels for one or more software applications running on the node, utilizing the snapshot data" (emphasis added), as specifically claimed by applicant.”
.
The labels in Yang can be considered “one” candidate label since it does in fact describe the application event. In addition, as described above, the label does apply to an application as described above and described in Yang in [0051] and [0062]. Therefore, the rejection is proper. Again, see the notes above to clarify the claim language to overcome this rejection. The language is simply too broad to preclude the interpretation of the Examiner. 
All other REMARKS rely on the arguments above. The amended claims have been rejected as above. If questions remain, please contact the Examiner for an interview. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168